t c memo united_states tax_court wesley c and rhonda a wickum petitioners v commissioner of internal revenue respondent docket no filed date mark l rosenbloom for petitioners patricia pierce davis for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes an addition_to_tax and accuracy-related_penalties as follows year addition_to_tax accuracy-related_penalty deficiency sec_6651 sec_6662 dollar_figure big_number big_number dollar_figure --- --- dollar_figure big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies and the accuracy-related_penalties result from respondent’s determination that wesley wickum petitioner was a common-law employee rather than an employee as defined in sec_3121 as petitioners claimed in their returns respondent recomputed petitioners’ income taxes by subjecting petitioner’s business_expense deductions to the 2-percent floor under sec_67 and by recomputing petitioners’ alternative_minimum_tax pursuant to sec_55 and sec_56 after concessions we must decide the following issues whether petitioner was a statutory_employee we hold that he was not whether petitioner was an employee or an independent_contractor under the common-law standards we hold that he was an independent_contractor we will refer to a person who qualifies under sec_3121 as a statutory_employee respondent also argues that if we find that petitioner was continued whether petitioners are liable for the addition_to_tax and accuracy-related_penalties as determined by respondent we find that they are not liable for the accuracy-related_penalties but are liable for the addition_to_tax to the extent discussed below findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts first supplemental stipulation of facts and attached exhibits at the time of filing the petition petitioners resided in minot north dakota during the years in issue petitioner was a district manager for combined insurance co of america combined petitioner’s primary duties as district manager were to recruit hire train and supervise insurance agents who sold accident_and_health_insurance in north dakota in addition petitioner himself sold accident_and_health_insurance for combined in north dakota he was compensated by combined in three ways override commissions based on sales and renewals of policies made by the insurance agents he supervised bonuses and sale sec_2 continued an independent_contractor then petitioners are liable for self- employment_tax and petitioners must include in income contributions to pension and profit-sharing_plans insurance premiums and health care costs as will be discussed below we need not decide these issues because we find that petitioners have conceded them commissions based on sales and renewals of policies he made in general during the times relevant to this case approximately percent of a district manager’s income came from override commissions and bonuses the remainder came from sales commissions district managers were paid on commission as a carryover from the days when combined treated them as independent contractors petitioner recruited insurance agents using several different methods including advertisements college visits field recruiting and employment agencies normally between and people would interview for a single position petitioner set his own hiring schedule combined’s district managers in general and petitioner in particular made the choice of who to hire combined established certain qualifications for its insurance agents but petitioner used more stringent qualifications in selecting the insurance agents that worked under him following an interview a prospective insurance agent would go on a field demonstration a 1-day opportunity to experience the job first-hand with another insurance agent after the field demonstration if the district manager considered the prospective insurance agent to be promising the district manager would normally make the decision to hire the agent and combined and the agent would execute a contract with respect to the agent’s services combined never rejected an applicant that petitioner chose all of combined’s insurance agents were required first to attend a 2-week sales school and then undergo field training that lasted weeks the course of instruction at the sales school was uniform nationwide whereas the field training was designed to educate the trainee regarding conditions and practices in his local sales territory the sales school cost between dollar_figure and dollar_figure per agent of which petitioner as district manager paid dollar_figure and combined paid the remainder field training was usually conducted by a sales manager although sometimes by a district manager petitioner as district manager usually conducted the first week of field training himself the 7-week field training period was not devoted exclusively to training but rather consisted of a schedule devised by combined of items to be covered in each week of the 7-week period the manager conducting the field training was supposed to follow the program schedule for field training but managers often did not and combined’s senior management was aware of this fact the agents learned an organized sales presentation during sales school when selling combined’s insurance products they were required to use the organized sales presentation which included an initial sales pitch as well as responses to possible questions from customers the agents were taught the same presentation for a given product regardless of where it was to be sold the presentation was designed to function as a script for the agents whose responsibility was to deliver it the words of the script were prescribed by combined but the agent’s style --ie the manner in which he made the delivery his overall demeanor manner of dress etc --were left to the discretion of the individual agent the main purpose for using the scripted presentation was to avoid misrepresentations of the insurance products and agents have been fired for misrepresenting products nonetheless combined’s agents did not always use the scripted presentation and combined’s senior management was aware of this fact petitioner at times devised his own presentations rather than those scripted by combined for use by the agents he supervised as well as in his own sales work petitioner set his own hours and those of the agents he supervised for the sales agents he supervised petitioner decided which of combined’s products to concentrate in which mix of new policies versus renewals to pursue and the location in the territory where each agent would do sales work although the territory itself was established by combined each of the insurance products that petitioner supervised the sale of or sold had a fixed percentage commission which was set when the product was designed for all the agents selling it in a particular state the insurance agents’ sales commissions were paid_by combined rather than by petitioner as district manager however by controlling the routes and accounts assigned to each agent petitioner could significantly affect the compensation of the agents he supervised petitioner was advised by combined that he had full responsibility for his district he filed no daily logs and got no assistance from his supervisors he made weekly calls reporting his sales results combined did not provide specific sales goals rather petitioner met once a year with a regional supervisor and presented his own sales goals and the regional supervisor would give some thoughts on achieving those goals petitioner held weekly meetings with his insurance agents to boost morale and to ensure that the agents had sufficient supplies in connection with his work petitioner incurred substantial business_expenses the majority of which were not reimbursed petitioner paid percent of the following expenses mileage meals when traveling home_office space telephone service fax machine copier secretary utilities the cost of hotel facilities in which to conduct training sessions for agents and entertainment and incentive awards for the agents he supervised he paid percent of and received 50-percent reimbursement from combined for two expenses advertisements he placed to fill positions of insurance agents to work under him and lodging_expenses while working for combined combined required that certain advertisements be used combined did not require petitioner to purchase or lease equipment or office space to hire clerical help or to pay for incentive awards although this last item was strongly encouraged by senior management nonetheless in order to perform the duties of a district manager effectively it was necessary for petitioner to incur these expenses petitioner required the assistance of a part-time secretary to keep up with the paperwork entailed in tracking and reporting the sales of the agents he supervised likewise he needed to maintain communications with his agents through telephoning faxing and traveling extensively he required a place to store materials because policy forms and the like for all his agents were delivered to him quarterly petitioner believed that the incentive awards and entertainment that he provided for his agents at his own expense contributed significantly to the morale necessary to maintain a high level of sales in his district during certain months petitioner showed a loss from his activities as a district manager ie his expenses exceeded his income however petitioner ended every year with a profit petitioner executed a standard employment contract contract with combined the contract required petitioner to devote all of his working time to advancing combined’s business interests further the contract prevented petitioner from representing any other insurance_company the contract also required petitioner to abide by the rules and regulations issued by combined with respect to the conduct of and selling methods to be used by combined’s field personnel and to abide by the directions of combined’s authorized personnel the contract referred to the district manager as an employee the contract limited petitioner’s territory to six named counties in the state of north dakota the contract that petitioner had previously signed when he was a sales representative before becoming district manager contained virtually identical language with respect to the obligation to abide by rules regulations and directions of combined under its terms the district manager could terminate the contract upon weeks' notice combined could likewise terminate the contract upon weeks' notice or without notice if the termination was for cause cause included among other reasons failure to observe and practice combined’s underwriting principles financial irregularity sale of new policies when renewals should have been sold failure to settle accounts and commission of a felony before insurance agents who sold combined’s insurance policies were treated as independent contractors combined wanted to change the status of the agents from independent_contractor to employee and to that end combined altered the contract it used the new contract was designed to demonstrate that combined had sufficient right of control_over the insurance agents’ actions so that there would be no doubt that the agents were employees combined made this change in part because of concern with respect to various governmental agencies including the internal_revenue_service about liabilities for mischaracterizing workers as independent contractors rather than employees combined's insurance operations were organized into three divisions life which exclusively sold life_insurance policies health which exclusively sold health_insurance_policies and accident which sold accident and some health_insurance_policies petitioner worked in the accident division the policies that petitioner and the agents under his supervision sold provided cash benefits in the event of the insured's death or serious injury from specified accidents the premiums on these policies were fixed they did not vary with the insured's age or health status the policies were renewable semiannually at the fixed premium petitioner was licensed solely to sell accident_and_health_insurance in the state of north dakota he did not have a license to sell life_insurance and was not required by the state of north dakota to carry a life_insurance license in order to sell the products he sold for combined combined was required to file separate reports with the north dakota commissioner of insurance concerning its sales of life_insurance and its sales of accident_and_health_insurance petitioner first claimed statutory_employee status in an amended_return for tax_year on the original return for he took business_expense deductions on schedule a but he took them on schedule c on the amended_return when he filed as a statutory_employee he was aware that the statutory_employee box on his form_w-2 was not checked petitioner consulted with a tax attorney and discussed the nature of his work and the policies he sold following the consultation the attorney advised petitioner to file as a statutory_employee on his original return for he listed his occupation as insurance sales he listed his business in the same way on his amended_return on his returns for and he listed his business as life_insurance sales combined withheld tax for all the years in issue statutory_employee opinion petitioners argue that petitioner was an employee under sec_3121 ie a statutory_employee while respondent argues that petitioner does not qualify as a statutory_employee sec_3121 provides for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- b as a full-time_life_insurance_salesman petitioner was not an officer of a corporation moreover as discussed later in this opinion we find that petitioner was not an employee under the usual common-law rules thus we must consider whether he was a full-time_life_insurance_salesman respondent argues that petitioner was not a full-time_life_insurance_salesman because he did not sell life_insurance whereas petitioners contend that petitioner did sell life_insurance because the policies he sold paid benefits in the event of the death of the insured the regulations provide as follows an individual whose entire or principal business activity is devoted to the solicitation of life_insurance or annuity_contracts or both primarily for one life_insurance_company is a full-time_life_insurance_salesman an individual who is engaged in the general insurance_business under a contract or contracts of service which do not contemplate that the individual’s principal business activity will be the solicitation of life_insurance or annuity_contracts or both for one company or any individual who devotes only part time to the solicitation of life_insurance contracts including annuity_contracts and is principally engaged in other endeavors is not a full-time_life_insurance_salesman sec_31_3121_d_-1 employment_tax regs neither sec_3121 nor the regulation just quoted defines life_insurance or life_insurance_contract however sec_7702 provides that for purposes of the internal this regulation mirrors the legislative_history of sec_3121 which contains almost identical language see s rept 81st cong 2d sess 1950_2_cb_302 revenue code the term life_insurance_contract means any contract that is a life_insurance_contract under the applicable law since this definition by its terms applies for all code purposes we conclude that a full-time_life_insurance_salesman as that term is used in sec_3121 is a person engaged in the sale of life_insurance contracts as defined in sec_7702 the question then becomes whether the products that petitioner sold were life_insurance contracts under sec_7702 the parties dispute what meaning should be given to the phrase under the applicable law as used in sec_7702 respondent argues that applicable law means state law in this case the law of north dakota petitioners do not directly offer an interpretation of applicable law rather they argue that the court should have the discretion to decide what counts as life_insurance keeping in mind the broadly remedial purpose of sec_3121 petitioners further argue that a particular state should not have the power to affect the definition of life_insurance for purposes of federal tax law petitioners' concerns notwithstanding we believe congress intended to incorporate state law for the definition of life_insurance_contract for purposes of the code as evidenced by the there are two alternative prerequisites in sec_7702 for qualifying as a life_insurance_contract that are not relevant to the instant case legislative_history of sec_7702 the conference_report for the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 states with respect to the statutory definition in sec_7702 that a life_insurance_contract is defined as any contract which is a life_insurance_contract under the applicable state or foreign law as long as the contract also meets one of two conditions not relevant here h conf rept pincite 1984_3_cb_1 emphasis added this interpretation is further supported by legislative_history of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 tamra sec 102_stat_3709 added sec_7702 which treats certain church self-funded death_benefit plans as life_insurance contracts by exempting them from the sec_7702 requirement that they be life_insurance contracts under the applicable law the legislative_history sec_7702 provides as follows sec_7702 certain church self funded death_benefit plans treated as life_insurance -- in general --in determining whether any plan or arrangement described in paragraph is a life_insurance_contract the requirement of subsection a that the contract be a life_insurance_contract under applicable law shall not apply description --for purposes of this subsection a plan or arrangement is described in this paragraph if-- a such plan or arrangement provides for the payment of benefits by reason of the death of the continued of tamra makes clear that congress’ purpose in exempting such church plans from the applicable law requirement was to ensure that they were treated as life_insurance contracts even if the arrangements do not constitute life_insurance under applicable state law h conf rept vol ii pincite 1988_3_cb_473 since petitioner’s insurance activities took place in north dakota the applicable law for determining whether the products he sold were life_insurance contracts is the law of north dakota petitioners argue that what petitioner sold was life_insurance because every policy he sold or supervised the sale of contained a death_benefit if death occurred as a result of an accident covered by the policy in sum petitioners' argument is that accident policies that contain death_benefits constitute life continued individuals covered under such plan or arrangement and -- b such plan or arrangement is provided by a church for the benefit of its employees and their beneficiaries directly or through an organization described in sec_414 or an organization described in sec_414 definitions --for purposes of this subsection a church --the term church means a church or a convention or association of churches b employee --the term employee includes an employee described in sec_414 insurance north dakota law distinguishes between life_insurance on the one hand and accident_and_health_insurance on the other title_26 of the north dakota century code is styled insurance and within this title are separate chapters entitled life_insurance chapter and accident_and_health_insurance chapter insurance_companies selling both types of insurance are required to report separately on their activities to the north dakota commissioner of insurance although chapter does not provide a definition of life_insurance the chapter does mandate certain mortality tables and interest rate assumptions for life_insurance sold in the state see n d cent code sec_26 and which are not required with respect to accident_and_health_insurance most significantly with respect to petitioners' argument that a death_benefit transforms an accident policy into a life_insurance_policy chapter provides a definition of accident_and_health_insurance that encompasses the provision of death_benefits as follows 'accident and health insurance policy' includes any contract policy insuring against loss resulting from sickness or bodily injury or death by accident or both n d cent code sec_26 emphasis added thus north dakota law contemplates that accident policies may contain death_benefits this feature does not result in their classification as life_insurance policies we conclude that petitioner sold accident_or_health_insurance not life_insurance under north dakota law accordingly petitioner was not a full-time_life_insurance_salesman within the meaning of sec_3121 and is not entitled to statutory_employee status common-law employee or independent_contractor petitioners next argue that petitioner was an independent_contractor under the common-law standards while respondent argues that petitioner was an employee we agree with petitioners in order to decide whether an individual is an employee or an independent_contractor we consider the entire situation and the special facts and circumstances of each case 64_tc_974 no one factor is controlling id nonetheless the factor on which we focus as do the parties is control we consider control actually asserted over the details of an alleged employee’s performance and also the degree to which an alleged employer may intervene to impose such control butts v commissioner tcmemo_1993_478 affd per curiam 49_f3d_713 11th cir see 135_f2d_715 2d cir detorres v commissioner tcmemo_1993_161 respondent presents many factors that according to respondent demonstrate control by combined over petitioner we have encountered almost all of these factors in butts v commissioner supra and its progeny smithwick v commissioner tcmemo_1993_582 affd per curiam sub nom 49_f3d_713 11th cir mosteirin v commissioner tcmemo_1995_367 lozon v commissioner tcmemo_1997_250 and also in feivor v commissioner tcmemo_1995_107 in the butts line of cases the taxpayers were insurance agents so-called neighborhood office agents for allstate in feivor the taxpayer was a district manager for an insurance_company we held that the taxpayer in each case was an independent_contractor we reach the same result in the instant case and for the same reasons the circumstances as a whole do not demonstrate a sufficient amount of control by combined to find that petitioner was an employee of the company in particular combined did not exert control_over the manner and means in which petitioner carried out his responsibilities see hathaway v commissioner tcmemo_1996_389 petitioner was a district manager although he sold some insurance he was primarily engaged in the duties of a district manager we have found that district managers on average earned only about percent of their income from commissions on sales and we believe that at least percent of petitioner’s duties involved recruiting hiring training and supervising of insurance agents petitioner had extensive control_over the manner and means of the performance of his responsibilities as district manager he had very little supervision he reported only weekly to his superiors and almost never received feedback from them on the particular performance of his job he relied on his own methods for recruiting the only control being over the language of the advertisements that he placed he decided who would be hired and in fact used stricter qualifications to select insurance agents than combined itself required he trained insurance agents in his own way following only the broad outlines of the training course moreover he was responsible for most of his own business_expenses he paid for half the advertising and travel costs and all of his remaining expenses including a secretary office equipment and supplies there was a risk he could lose money he in fact did have net losses for some of the months in which he worked respondent argues that he never had a loss at the end of any year the fact that he was successful does not mean he was an employee rather than an independent_contractor since he was primarily compensated by means of override commissions on his agents’ sales his remuneration depended upon his skill at managing this sales force effectively and efficiently because combined ceded to petitioner the ability to substantially affect his agents' compensation by giving them routes offering greater or lesser remunerative opportunities petitioner not combined had substantial effective_control over the agents within his supervision petitioner also sold insurance to a limited extent respondent makes much of the scripted sales talk that petitioner was required to use when selling insurance and it is true that one of several factors we relied on in butts v commissioner supra was the lack of a ‘canned’ sales_method however there is no evidence that combined ever fired insurance agents merely for straying from the scripted sales talk indeed there is evidence that combined's senior management acquiesced in departures from the scripted presentation so long as products were not misrepresented in any event petitioner’s supervisory activities constituted a much larger proportion of his work than sales petitioner was required by the language of the contract to abide by rules and regulations of combined and by directions of combined’s authorized personnel however in feivor v commissioner supra we found the taxpayer to be an independent_contractor notwithstanding the fact that he entered into an agreement that obligated him to abide by company regulations and provisions contained in the district manager’s manual and to recruit train supervise and motivate agents subject_to the direction of the company moreover in the instant case the record reveals that petitioner routinely devised his own manner and means of reaching results without regard to combined’s written guidelines and combined’s senior management acquiesced in such departures the only significant difference between the instant case on the one hand and the butts line of cases and feivor on the other is that in the latter cases the company in question required the taxpayer to maintain an office while there was no such requirement in the instant case however we believe that as a practical matter petitioner was required to maintain an office in order to maintain communications with his agents and for storage of materials likewise he required the services of a secretary to keep up with the paperwork entailed in supervising his agents and submitting results of their sales to combined this sort of investment evidences independent_contractor status considering the entire record in this case we find that petitioner was an independent_contractor rather than an employee benefits and self-employment_tax in an amendment to his answer respondent asserted that in the event we find that petitioner was an independent_contractor petitioners are liable for self-employment_tax petitioners do not address the question of self-employment_tax on brief and we find that petitioners are liable for self-employment_tax see sec_1402 however petitioners may to the extent permitted by because we have found that petitioner was an independent_contractor it is unnecessary for us to consider petitioners’ argument that petitioner could not be an employee because the fair labor standards act requires employees to be paid the minimum wage and it was possible that petitioner would receive substantially less than the minimum wage of course had petitioners’ statutory_employee claim prevailed petitioners would not be required to pay self- employment_tax sec_3121 sec_6521 offset self-employment taxes with taxes paid erroneously under sec_3101 lozon v commissioner tcmemo_1997_250 further respondent asserted in his amendment to answer and argues on brief that in the event we find that petitioner was an independent_contractor petitioners must include in income contributions by combined and pretax contributions by petitioner into pension and profit-sharing_plans and also insurance premiums and health care costs paid_by combined petitioners offer no argument on this point and instead concede on brief that they must include in income contributions to pension and profit- sharing plans and payments by combined of insurance premiums and health care costs the respondent correctly observes that if wickum is found to be an independent_contractor then there will have to be a recalculation for the relevant years in order to include in his gross_income some benefits which if he is found to be a statutory_employee would not be taxed the amounts of the benefits involved are the subject of a supplemental stipulation between the parties hereto and are not disputed thus we need not and do not address the question of whether the reclassification of a taxpayer as an independent_contractor requires the inclusion in income of contributions to employee respondent concedes that had petitioners’ statutory_employee claim prevailed petitioners would not be required to include the contributions to pension and profit-sharing_plans in income benefit plans or of payments of insurance premiums and health care costs accuracy-related_penalties and addition_to_tax respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 for the years in issue petitioners argue that they are not liable for accuracy- related penalties because they reasonably relied on their attorney in choosing statutory_employee status on their returns reliance on a professional may relieve a taxpayer from the accuracy-related_penalty where the reliance is reasonable 108_tc_147 on the basis of the entire record in this case we find that petitioners’ reliance on the tax attorney was reasonable accordingly petitioners are not liable for the accuracy-related_penalties for the years in issue pursuant to sec_6662 respondent also determined that petitioners were liable for an addition_to_tax for the year for failure_to_file under sec_6651 petitioners offered no evidence explaining their failure to timely file their return thus petitioners are liable for the addition_to_tax for the year under sec_6651 in an amount to be computed under rule in lozon v commissioner tcmemo_1997_250 the same question arose with respect to contributions to pension and profit-sharing_plans in that case we found that the commissioner had conceded that the plans in question were qualified and that under sec_83 the taxpayers were not required to include the contributions in income to reflect the foregoing decision will be entered under rule
